Ujian31
DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a plurality of first leads distributed side by side and a plurality of second leads distributed side by side are disposed on the COF binding regions, the plurality of first leads are correspondingly connected to the plurality of data lines one by one, and the plurality of second leads are connected to the first closed loop line or the second closed loop line” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
As to claim 5: Claim 5 is a dependent claim of claim 4. It recites “the display panel comprises a first metal layer and a second metal layer insulated from each other”. However, Claim 5 does not further limitation of the subject matter claimed as claim 4. Therefore, the claim 5 is not been further treated on the merits.
As to claim 6: Claim 6 is a dependent claim of claim 5. Therefore, claim 6 is not been further treated on the merits as claim 5.
As to claims 7, 17: It recites “the pixel units comprise a plurality of first subpixels, a plurality of second subpixels, and a plurality of third subpixels arranged along an extending direction of the data lines” should be changed to ---each of the plurality of pixel units comprise a first subpixel, a second subpixel, and a third subpixel arranged along an extending direction of the data lines---. Appropriate correction is required.
As to claim 20: It recites “the first subpixels, the second subpixels, and the third subpixels are respectively one of red subpixels, green subpixels, or blue second subpixels”, wherein blue second subpixels” should be changes to ---blue subpixels---. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a plurality of first leads distributed side by side and a plurality of second leads distributed side by side are disposed on the COF binding regions, the plurality of first leads are correspondingly connected to the first closed loop line, and the plurality of second leads are connected to the second closed loop line”, does not reasonably provide enablement for “a plurality of first leads distributed side by side and a plurality of second leads distributed side by side are disposed on the COF binding regions, the plurality of first leads are correspondingly connected to the plurality of data lines one by one, and the plurality of second leads are connected to the first closed loop line or the second closed loop line”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 1: It recites “a plurality of first leads distributed side by side and a plurality of second leads distributed side by side are disposed on the COF binding regions, the plurality of first leads are correspondingly connected to the plurality of data lines one by one, and the plurality of second leads are connected to the first closed loop line or the second closed loop line”. However, the drawing of the specification does not show these features. The drawing shows a plurality of first leads distributed side by side and a plurality of second leads distributed side by side are disposed on the COF binding regions, the plurality of first leads are correspondingly connected to the first closed loop, and the plurality of second leads are connected to the second closed loop line. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claims 2-8: Claims 2-8 are dependent claims of claim 1. Therefore, claims 2-8 are rejected with same rationale as claim 1.
As to claim 9: It recites “at least two chip-on-film (COF) binding regions, wherein each of the COF binding regions is correspondingly connected to a plurality of data lines”. However, the drawing of the specification does not show these features. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claims 10-20: Claims 10-20 are dependent claims of claim 9. Therefore, claims 10-20 are rejected with same rationale as claim 9.
As to claim 11: It recites “a plurality of first leads distributed side by side and a plurality of second leads distributed side by side are disposed on the COF binding regions, the plurality of first leads are correspondingly connected to the plurality of data lines one by one, and the plurality of second leads are connected to the first closed loop line or the second closed loop line”. However, the drawing of the specification does not show these features. The drawing shows a plurality of first leads distributed side by side and a plurality of second leads distributed side by side are disposed on the COF binding regions, the plurality of first leads are correspondingly connected to the first closed loop, and the plurality of second leads are connected to the second closed loop line. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 5: It recites “the display panel comprises a first metal layer and a second metal layer insulated from each other”. However, the drawing of the specification does not show the display panel comprises a first metal layer and a second metal layer insulated from each other. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.  
As to claim 6: It recites “a peripheral wiring of the first shorting bar, the peripheral wiring of the second shorting bar, and the peripheral wiring of the third shorting bar are disposed on a same layer with the first metal layer, and a bridging line of the second shorting bar and a bridging line of the third shorting bar are disposed on a same layer with the second metal layer”. However, the drawing of the specification does not show these features. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
As to claim 1: The omitted elements are: “at least two chip-on-film (COF) binding regions, wherein each of the COF binding regions is correspondingly connected to a plurality of data lines” and “a plurality of first leads distributed side by side and a plurality of second leads distributed side by side are disposed on the COF binding regions, the plurality of first leads are correspondingly connected to the plurality of data lines one by one, and the plurality of second leads are connected to the first closed loop line or the second closed loop line”, wherein the data lines are essential elements for providing image signals to the display device. 
As to claims 2-8: Claims 2-8 are dependent claims of claim 1. Therefore, claims 2-8 are rejected with same rationale as claim 1.
As to claim 5: It recites “the display panel comprises a first metal layer and a second metal layer insulated from each other”. However, the drawing of the specification does not show these essential elements.  
As to claim 6: It recites “a peripheral wiring of the first shorting bar, the peripheral wiring of the second shorting bar, and the peripheral wiring of the third shorting bar are disposed on a same layer with the first metal layer, and a bridging line of the second shorting bar and a bridging line of the third shorting bar are disposed on a same layer with the second metal layer”.  However, the drawing of the specification does not show these essential elements.
As to claim 9: It recites “at least two chip-on-film (COF) binding regions, wherein each of the COF binding regions is correspondingly connected to a plurality of data lines”, wherein the data lines are essential elements for providing image signals to the display device.
As to claims 10-20: Claims 10-20 are dependent claims of claim 9. Therefore, claims 10-20 are rejected with same rationale as claim 9.
As to claim 11: It recites “a plurality of first leads distributed side by side and a plurality of second leads distributed side by side are disposed on the COF binding regions, the plurality of first leads are correspondingly connected to the plurality of data lines one by one, and the plurality of second leads are connected to the first closed loop line or the second closed loop line”, wherein the data lines are essential elements for providing image signals to the display device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOON et al (US 2015/0179106 A1).
As to claim 1: Yoon discloses a display panel (Figs. 1-4, “a display panel 100”; Abstract, ¶0040), comprising: 
at least two chip-on-film (COF) binding regions, wherein each of the COF binding regions is correspondingly connected to a plurality of data lines; at least one voltage signal terminal disposed between two adjacent COF binding regions (Fig. 4, “at least two chip-on-film (COF) binding regions 500”, wherein each of the COF binding regions is correspondingly connected to “a plurality of data lines DL”; ¶0040); 
at least one voltage signal terminal disposed between two adjacent COF binding regions (Fig. 4, “at least one voltage signal terminal 200” disposed between two adjacent COF binding regions; ¶0040); and 
at least one shorting bar, wherein each shorting bar is connected to one voltage signal terminal and two of the COF binding regions adjacent to the voltage signal terminals, wherein the shorting bar comprises a first closed loop line and a second closed loop line, the first closed loop line is connected to the voltage signal terminal to define a first closed loop, and the second closed loop line is connected to the voltage signal terminal to define a second closed loop (Fig. 4, “at least one shorting bar 600”, wherein each shorting bar is connected to one voltage signal terminal 200 and two of the COF binding regions 500 adjacent to the voltage signal terminals, wherein the shorting bar comprises “a first closed loop line 514” and “a second closed loop line 514”, the first closed loop line is connected to the voltage signal terminal to define a first closed loop, and the second closed loop line is connected to the voltage signal terminal to define a second closed loop; ¶0040, 0057-0062); 
the first closed loop line is connected to one of the COF binding regions adjacent to the voltage signal terminal, and the second closed loop line is connected to another COF binding region adjacent to the voltage signal terminal (Fig. 4 shows the first closed loop line is connected to one of the COF binding regions adjacent to the voltage signal terminal, and the second closed loop line is connected to another COF binding region adjacent to the voltage signal terminal); and 
a plurality of first leads distributed side by side and a plurality of second leads distributed side by side are disposed on the COF binding regions, the plurality of first leads are correspondingly connected to the plurality of data lines one by one, and the plurality of second leads are connected to the first closed loop line or the second closed loop line (Fig. 4, “a plurality of first leads” distributed side by side and “a plurality of second leads 516” distributed side by side are disposed on the COF binding regions 500, the plurality of first leads are correspondingly connected to the plurality of data lines one by one, and the plurality of second leads 516 are connected to the first closed loop line or the second closed loop line; ¶0051-0057).
As to claim 9: Yoon discloses a display panel (Fig. 4, “a display panel 100”; Abstract, ¶0040), comprising: 
at least two chip-on-film (COF) binding regions, wherein each of the COF binding regions is correspondingly connected to a plurality of data lines (Fig. 4, “at least two chip-on-film (COF) binding regions 500”, wherein each of the COF binding regions is correspondingly connected to a plurality of data lines DL”; ¶0040-0042); 
at least one voltage signal terminal disposed between two adjacent COF binding regions (Fig. 4, “at least one voltage signal terminal 200” disposed between two adjacent COF binding regions; ¶0040); and 
at least one shorting bar, wherein each shorting bar is connected to one voltage signal terminal and two of the COF binding regions adjacent to the voltage signal terminals (Fig. 4, “at least one shorting bar 600”, wherein each shorting bar is connected to one voltage signal terminal and two of the COF binding regions 500 adjacent to the voltage signal terminals 200; ¶0040-0042), 
wherein the shorting bar comprises a first closed loop line and a second closed loop line, the first closed loop line is connected to the voltage signal terminal to define a first closed loop, and the second closed loop line is connected to the voltage signal terminal to define a second closed loop (Fig. 4, the shorting bar comprises “a first closed loop line 514” and “a second closed loop line 514”, the first closed loop line is connected to the voltage signal terminal 200 to define a first closed loop, and the second closed loop line is connected to the voltage signal terminal to define a second closed loop; ¶0040, 0057-0062).
As to claim 10: Yoon discloses the first closed loop line is connected to one of the COF binding regions adjacent to the voltage signal terminal, and the second closed loop line is connected to another COF binding region adjacent to the voltage signal terminal (Fig. 4, the first closed loop line is connected to one of the COF binding regions adjacent to the voltage signal terminal, and the second closed loop line is connected to another COF binding region adjacent to the voltage signal terminal; ¶0040, 0057-0062). 
As to claim 11: Yoon discloses a plurality of first leads distributed side by side and a plurality of second leads distributed side by side are disposed on the COF binding regions, the plurality of first leads are correspondingly connected to the plurality of data lines one by one, and the plurality of second leads are connected to the first closed loop line or the second closed loop line (Fig. 4 shows a plurality of first leads distributed side by side and a plurality of second leads distributed side by side are disposed on the COF binding regions, the plurality of first leads are correspondingly connected to the plurality of data lines one by one, and the plurality of second leads are connected to the first closed loop line or the second closed loop line; ¶0051-0057).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 7-8, 12-14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOON et al (US 2015/0179106 A1) as applied to claims 1, 9 above, and further in view of KIM et al (US 2018/0150162 A1).
As to claims 2, 12: Yoon does not expressly disclose a first voltage signal terminal, a second voltage signal terminal, and a third voltage signal terminal distributed side by side are disposed between the two adjacent COF binding regions. However, Kim teaches a display panel comprises a first voltage signal terminal, a second voltage signal terminal, and a third voltage signal terminal (Fig. 10,  a display panel comprises a first voltage signal terminal, a second voltage signal terminal, and a third voltage signal terminal distributed side by side are disposed two adjacent binding regions 121-122; ¶0081-0087). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to implement a first voltage signal terminal, a second voltage signal terminal, and a third voltage signal terminal distributed side by side are disposed between the two adjacent COF binding regions as taught by Kim. The motivation would have been in order to provide a display panel in which not only a defect in an image output function, but also a defect in a touch sensing function may be inspected by using an auto probing unit (Kim: ¶0016-0019).
As to claims 3, 13: Claims 3, 13 are dependent claims of claims 2, 12 respectively. The prior art Kim further discloses claim limitation of  the display panel comprises a first shorting bar, a second shorting bar, and a third shorting bar correspondingly connected to the first voltage signal terminal, the second voltage signal terminal, and the third voltage signal terminal, respectively (Fig. 10, “a first shorting bar TSL1”, “a second shorting bar TSL2”, and “a third shorting bar TSL3” correspondingly connected to the first voltage signal terminal, the second voltage signal terminal, and the third voltage signal terminal, respectively). In addition, the same motivation is used as the rejection of claims 3, 13.  
As to claims 4, 14: Claims 4, 14 are dependent claims of claims 3, 13 respectively. The prior art Kim further discloses claim limitation of a peripheral wiring of the second shorting bar is arranged around the first shorting bar, and a peripheral wiring of the third shorting bar is arranged around the second shorting bar (Fig. 10 shows a peripheral wiring of the second shorting bar is arranged around the first shorting bar, and a peripheral wiring of the third shorting bar is arranged around the second shorting bar). In addition, the same motivation is used as the rejection of claims 4, 14.  
As to claims 7, 17: Yoon discloses wherein the display panel comprises a plurality of pixel units distributed in an array manner, and the pixel units comprise a plurality of first subpixels, a plurality of second subpixels, and a plurality of third subpixels arranged along an extending direction of the data lines (Fig. 4 shows a plurality of pixel units distributed in an array manner, and the pixel units comprise a plurality of first subpixels, a plurality of second subpixels, and a plurality of third subpixels arranged along an extending direction of the data lines; ¶0006-0007).  
As to claims 8, 18: Yoon discloses the first voltage signal terminal inputs voltage signals to the plurality of first subpixels, the second voltage signal terminal inputs voltage signals to the plurality of second subpixels, and the third voltage signal terminal inputs voltage signals to the plurality of third subpixels (Fig. 4, the first voltage signal terminal inputs voltage signals to the plurality of first subpixels, the second voltage signal terminal inputs voltage signals to the plurality of second subpixels, and the third voltage signal terminal inputs voltage signals to the plurality of third subpixels).  
As to claim 19: Yoon discloses one of the pixel units is driven by three scanning lines and one data line together (Fig. 4, one of the pixel units is driven by three scanning lines SL and one data line together; ¶0006-0007).  

Claim(s) 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOON et al (US 2015/0179106 A1), in view of KIM et al (US 2018/0150162 A1), as applied to claims 4, 14 above, and further in view of Lee et al (US 2018/0233436 A1).
As to claims 5, 15: Yoon and Kim does not expressly disclose the display panel comprises a first metal layer and a second metal layer insulated from each other. However, Lee teaches a display panel comprises a first metal layer and a second metal layer insulated from each other (Fig. 4, “a display panel 100” comprises “a first metal layer L1” and “a second metal layer L3” insulated from each other by “an insulating layer L2”; ¶0108-0112). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon and Kim to have the display panel comprises a first metal layer and a second metal layer insulated from each other as taught by Lee. The motivation would have been in order to provide a display device capable of monitoring the internal damage while the display is normally driven (Lee: ¶0005-0007).
As to claims 6, 16: Claims 6, 16 are dependent claim of claims 5, 15 respectively. The prior arts Kim and Lee further disclose claim limitation of a peripheral wiring of the first shorting bar, the peripheral wiring of the second shorting bar, and the peripheral wiring of the third shorting bar are disposed on a same layer with the first metal layer, and a bridging line of the second shorting bar and a bridging line of the third shorting bar are disposed on a same layer with the second metal layer (Kim: Fig. 2, a peripheral wiring of the first shorting bar, the peripheral wiring of the second shorting bar, and the peripheral wiring of the third shorting bar; Lee: Fig. 4A-4C, a peripheral wiring of the first shorting bar, the peripheral wiring of the second shorting bar, and the peripheral wiring of the third shorting bar are disposed on a same layer with the first metal layer, a bridging line of the second shorting bar and a bridging line of the third shorting bar are disposed on a same layer with the second metal layer). In addition, the same motivation is used as the rejection of claims 6, 16.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOON et al (US 2015/0179106 A1), in view of KIM et al (US 2018/0150162 A1), as applied to claim 17 above, and further in view of SUZUKI (US 2020/0189385 A1).
As to claim 20: Yoon and Kim do not expressly disclose the first subpixels, the second subpixels, and the third subpixels are respectively one of red subpixels, green subpixels, or blue second subpixels. However, Suzuki teaches a display panel comprises a plurality of pixels distributed in an array manner, and the pixel units comprise a plurality of first subpixels, a plurality of second subpixels, and a plurality of third subpixels arranged along an extending direction of the data lines, wherein the first subpixels, the second subpixels, and the third subpixels are respectively one of red subpixels, green subpixels, or blue second subpixels (Fig. 1, “a display panel 13” comprises “a plurality of pixels 12” distributed in an array manner, and the pixel units comprise a plurality of first subpixels, a plurality of second subpixels, and a plurality of third subpixels arranged along an extending direction of the data lines, wherein the first subpixels, the second subpixels, and the third subpixels are respectively one of red subpixels, green subpixels, or blue second subpixels; ¶0019-0020). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon and Kim to have each of the plurality of pixel units includes the first subpixels, the second subpixels, and the third subpixels are respectively one of red subpixels, green subpixels, or blue second subpixels as taught by Suzuki. The motivation would have been in order to drives the light emitter of the display device by dividing a high tone and a low tone in time series (Suzuki: Abstract).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693